36 N.Y.2d 895 (1975)
In the Matter of The Estate of Louis S. Palmeri, Deceased. John A. Palmieri, Appellant; Mary T. Palmeri, Respondent.
Court of Appeals of the State of New York.
Submitted May 2, 1975.
Decided June 5, 1975.
Constance A. Lammers for appellant.
Peter J. Mutino for respondent.
Concur: Chief Judge BREITEL and Judge JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate; no opinion.